DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kouyoumjian et al. (US 2014/0194815 A1, filed Nov. 28, 2011) in view of Moss et al. (US 2011/0021551 A1). 
With regard to claim 1, Kouyoumjian discloses a system for delivering insulin to a diabetic patient at a single site of infusion (Fig. 2, at 110) over a period of time, the system comprising: a medication reservoir (104) comprising an insulin solution ([0041], element 106); a cannula (116) adapted for subcutaneous insertion into a tissue of diabetic  patient at the single  site of infusion; a fluid conduit (108) in operable contact with the medication reservoir and the cannula and adapted to deliver insulin from the medication reservoir to the single site of infusion; a second agent (114) in operable contact with the fluid conduit (see Fig. 2) may also be delivered to the patient in addition to the insulin. 
However, Kouyoumjian does not disclose a rapamycin composition. 
Moss teaches delivery of a site loss mitigating agent comprising rapamycin to inhibit inflammation ([0007]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second agent of Kouyoumjian with a rapaymycin as taught by Moss for the purpose of reducing inflammation at a delivery site ([0007]). 
With regard to claim 2, Kouyoumjian discloses a second composition maybe delivered within a depot (112) and adapted to contact the insulin solution (the depot is located along the insulin infusion line) as the insulin flows from the medicament reservoir to the single site of infusion ([0044]).
However, Kouyoumjian does not disclose a rapamycin composition. 
Moss teaches delivery of a site loss mitigating agent comprising rapamycin to inhibit inflammation ([0007]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second agent of Kouyoumjian with a rapaymycin as taught by Moss for the purpose of reducing inflammation at a delivery site ([0007]). 
With regard to claim 3, Kouyoumjian discloses a depot (110) including a polymeric material ([0044]) for containing a second medication. 
However, Kouyoumjian does not disclose a rapamycin composition. 
Moss teaches delivery of a site loss mitigating agent comprising rapamycin to inhibit inflammation ([0007]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second agent of Kouyoumjian with a rapaymycin as taught by Moss for the purpose of reducing inflammation at a delivery site ([0007]). 

Claim 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kouyoumjian et al. (US 2014/0194815 A1, filed Nov. 28, 2011) in view of Moss et al. (US 2011/0021551 A1) and in further view of Leach et al. (US 2009/0131769 A1).
With regard to claim 4, 5, Kouyoumjian/Moss discloses the claimed invention except for dextran. 
Leach teaches further comprising administering dextran in an amount between 0.0005-0.4 mg/kg/day ([0786]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kouyoumjian/Mosswith the dextran as taught by Leach for the purpose of providing a baseline solution for calibration measurements ([0786]). 
Claim 6, 8, 9, 12-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kouyoumjian et al. (US 2014/0194815 A1, filed Nov. 28, 2011) in view of Moss et al. (US 2011/0021551 A1) and in further view of To et al. (US 2011/0086081 A1).
With regard to claim 6, Kouyoumjian/Moss teaches the claimed invention except for a specific period of time. 
To teaches a coating that can be used on medical devices ([0121]), the coating including a composition that inhibits inflammation and delivers an amount of anti-inflammatory to inhibit inflammation for a period of time of at least 4 days ([0122], sustained release of anti-inflammatory drug from about 6 hours to 3 weeks). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-inflammatory of Kouyoumjian/Moss with an anti-inflammatory coating that can sustain a release for at least 4 days as taught by To for the purpose of reducing inflammation and irritation at the injection site for an extended period of time ([0122]). 
With regard to claim 8, Kouyoumjian discloses a system for delivering insulin to a diabetic patient at a single site of infusion (Fig. 2, at 110) over a period of time, the system comprising: a medication reservoir (104) comprising an insulin solution ([0041], element 106); a cannula (116) adapted for subcutaneous insertion into a tissue of diabetic  patient at the single  site of infusion; a fluid conduit (108) in operable contact with the medication reservoir and the cannula and adapted to deliver insulin from the medication reservoir to the single site of infusion; a second agent (114) in operable contact with the fluid conduit (see Fig. 2) may also be delivered to the patient in addition to the insulin. 
However, Kouyoumjian does not disclose a rapamycin composition. 
Moss teaches delivery of a site loss mitigating agent comprising rapamycin to inhibit inflammation ([0007]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second agent of Kouyoumjian with a rapaymycin as taught by Moss for the purpose of reducing inflammation at a delivery site ([0007]). 
However, Kouyoumjian/Moss does not teach a time period of at least 4 days.
To teaches a coating that can be used on medical devices ([0121]), the coating including a composition that inhibits inflammation and delivers an amount of anti-inflammatory to inhibit inflammation for a period of time of at least 4 days ([0122], sustained release of anti-inflammatory drug from about 6 hours to 3 weeks). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-inflammatory of Kouyoumjian/Moss with an anti-inflammatory coating that can sustain a release for at least 4 days as taught by To for the purpose of reducing inflammation and irritation at the injection site for an extended period of time ([0122]). 
With regard to claim 9, Kouyoumjian/Agarwal/Dobson teach the claimed invention except for a specific delivery profile. 
To teaches elution of an anti-inflammatory that can be used on medical devices ([0121]), the composition is eluted such that the quantity that is delivered to the body inhibits inflammation and delivers an amount of anti-inflammatory to inhibit inflammation for a period of time of at least 4 days ([0122], sustained release of anti-inflammatory drug from about 6 hours to 3 weeks). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-inflammatory of Kouyoumjian/Agarwal/Dobson with an anti-inflammatory release that can sustain a release for at least 4 days as taught by To for the purpose of reducing inflammation and irritation at the injection site for an extended period of time ([0122]). 
With regard to claim 12 and 13, Kouyoumjian discloses a method for mitigating a foreign body response in a diabetic patient receiving insulin at a single infusion site over a time period of at least three days ([0041], element 106), the method comprising: administering a second agent in combination with insulin (114) at the single infusion site ([0009]). 
However, Kouyoumjian does not disclose a rapamycin composition. 
Moss teaches delivery of a site loss mitigating agent comprising rapamycin to inhibit inflammation ([0007]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second agent of Kouyoumjian with a rapaymycin as taught by Moss for the purpose of reducing inflammation at a delivery site ([0007]). 
However, Kouyoumjian/Moss do not disclose the anti-inflammatory coating can inhibit inflammation for a period of time of at least 4 days. 
To teaches a coating that can be used on medical devices ([0121]), the coating including a composition that inhibits inflammation and delivers an amount of anti-inflammatory to inhibit inflammation for a period of time of at least 3 days ([0122], sustained release of anti-inflammatory drug from about 6 hours to 3 weeks). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-inflammatory of Kouyoumjian/Moss with an anti-inflammatory coating that can sustain a release for at least 3 days as taught by To for the purpose of reducing inflammation and irritation at the injection site for an extended period of time ([0122]). 
With regard to claim 14, Kouyoumjian discloses a depot (110) that allows a second medication to contact the insulin solution as the insulation solution flows from the medication reservoir to the single site of infusion ([0044]).  
With regard to claim 17 and 19, Kouyoumjian discloses a method for delivering insulin to a diabetic patient at a single site of infusion (110), the method comprising infusing the insulin at the single site of infusion ([0041]) using a system comprising: 
a medication reservoir (104) comprising an insulin solution ([0041], element 106); a cannula (116) adapted for subcutaneous insertion into a tissue of diabetic patient at the single site of infusion; a fluid conduit (108) in operable contact with the medication reservoir and the cannula and adapted to deliver insulin from the medication reservoir to the single site of infusion; a second agent (114) so that insulin is delivered to the diabetic patient.
However, Kouyoumjian does not disclose a rapamycin composition. 
Moss teaches delivery of a site loss mitigating agent comprising rapamycin to inhibit inflammation ([0007]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second agent of Kouyoumjian with a rapaymycin as taught by Moss for the purpose of reducing inflammation at a delivery site ([0007]). 
However, Kouyoumjian/Moss do not disclose the anti-inflammatory coating can inhibit inflammation for a period of time of at least 4 days. 
To teaches a coating that can be used on medical devices ([0121]), the coating including a composition that inhibits inflammation and delivers an amount of anti-inflammatory to inhibit inflammation for a period of time of at least 6 days ([0122], sustained release of anti-inflammatory drug from about 6 hours to 3 weeks). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-inflammatory of Kouyoumjian/Moss with an anti-inflammatory coating that can sustain a release for at least 6 days as taught by To for the purpose of reducing inflammation and irritation at the injection site for an extended period of time ([0122]). 
With regard to claim 18, Kouyoumjian discloses a depot (110) that allows a second medication to contact the insulin solution as the insulation solution flows from the medication reservoir to the single site of infusion ([0044]).  

With regard to claim 20, Kouyoumjian/Moss teaches the claimed invention except for a specific period of time. 
To teaches a coating that can be used on medical devices ([0121]), the coating including a composition that inhibits inflammation and delivers an amount of anti-inflammatory to inhibit inflammation for a period of time of at least 4 days ([0122], sustained release of anti-inflammatory drug from about 6 hours to 3 weeks). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-inflammatory of Kouyoumjian/Moss with an anti-inflammatory coating that can sustain a release for at least 4 days as taught by To for the purpose of reducing inflammation and irritation at the injection site for an extended period of time ([0122]). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kouyoumjian et al. (US 2014/0194815 A1, filed Nov. 28, 2011) in view of Moss et al. (US 2011/0021551 A1) and in further view of  Amirouche et al. (US 2014/0155819 A1). 
With regard to claim 7, Kouyoumjian/Moss discloses the claimed invention except for an anti-inflammatory agent coating the cannula. 
Amirouche teaches a similar insulin delivery pump device (Fig. 1b)([0006], [0077]) having fluid conduit (300, Fig. 1b) and a cannula (600). Amirouche further discloses a composition that inhibits inflammation at the single site of infusion ([0079], cannula may be coated with an anti-inflammatory agent). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second agent of Kouyoumjian/Moss with an anti-inflammatory coating on the cannula as taught by Amirouche for the purpose of reducing inflammation and irritation at the injection site ([0079]). 

Claim 10-11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kouyoumjian et al. (US 2014/0194815 A1, filed Nov. 28, 2011) in view of Moss et al. (US 2011/0021551 A1) and in further view of To et al. (US 2011/0086081 A1) and Leach et al. (US 2009/0131769 A1).
With regard to claim 10, 11, 16, Kouyoumjian/Moss/To discloses the claimed invention except for dextran. 
Leach teaches further comprising administering dextran in an amount between 0.0005-0.4 mg/kg/day ([0786]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kouyoumjian/Moss/To with the dextran as taught by Leach for the purpose of providing a baseline solution for calibration measurements ([0786]). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kouyoumjian et al. (US 2014/0194815 A1, filed Nov. 28, 2011) in view of Moss et al. (US 2011/0021551 A1) and in further view of To et al. (US 2011/0086081 A1) and Amirouche et al. (US 2014/0155819 A1). 
With regard to claim 7, Kouyoumjian/Moss/To discloses the claimed invention except for an anti-inflammatory agent coating the cannula. 
Amirouche teaches a similar insulin delivery pump device (Fig. 1b)([0006], [0077]) having fluid conduit (300, Fig. 1b) and a cannula (600). Amirouche further discloses a composition that inhibits inflammation at the single site of infusion ([0079], cannula may be coated with an anti-inflammatory agent). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second agent of Kouyoumjian/Moss/To with an anti-inflammatory coating on the cannula as taught by Amirouche for the purpose of reducing inflammation and irritation at the injection site ([0079]). 
Response to Arguments
Applicant's arguments filed 3/22/22 have been fully considered but they are not persuasive. Applicant states that not all agents that are known in the art to inhibit inflammation are capable of inhibiting the specific type of inflammation that is observed to occur at a single site of insulin infusion over a period of days. Which seems to imply that the delivery of rapamycin, a known anti-inflammation agent, would not work to prevent site loss at an injection site of insulin as this is what the rejection is teaching (Moss teaches delivery of rapamycin). However, if this is the case, because Applicant is claiming the delivery of rapamycin, then the Applicant’s own invention would not be feasible for use in the claimed capacity as recited.  If Applicant is suggesting that the use of rapamycin in this specific capacity produced an unexpected result, then an Affidavit may help to overcome the rejection. Because Moss teaches the use of rapamycin to prevent inflammation ([0007]), Applicant’s current arguments are not persuasive.
Secondly, Applicant mentions not all agents that are known in the art to inhibit some form of inflammation are capable of inhibiting the specific type of inflammation that is observed to occur at a single site of insulin infusion over a period of days. The time period of a period of days in not currently being claimed in claim 1. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/             Primary Examiner, Art Unit 3783